DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,058,074. Although the claims at issue are not identical, they are not patentably distinct from each other because they deal with irrigation gates for a plurality of lands with a control unit and sensors.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 13, the claim recites “is adjustable by the gate” when there is a “plurality of gates” claimed before. Appropriate correction is required.
The dependent claims of claim 13 are also rejected for depending on a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, 13, 14, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser (U.S. Patent No. 10,039,242) in view of Decker (U.S. Patent Application Publication No. 2013/0317766).
As to Claim 1, Goldwasser discloses an irrigation system, comprising: 
A gate (400) configured to adjust a water flow for irrigating a farm that includes a plurality of areas connected with a water channel (Figure 1), wherein the water channel has a water flow that is adjustable by the gate; 
A control unit (500) configured to control the gate to adjust the water flow based on environmental information related to the farm (Column 11, Lines 1-4); 
A plurality of water level gauges (300) each of which is configured to measure a water level of a respective one of the plurality of areas; and 
A plurality of water valves (200a-d) each of which is configured to irrigate a respective one of the plurality of areas using water from the water channel based on the water level.
However, Goldwasser is silent about wherein at least one of the plurality of water level gauges has a surface aligner configured to detect a surface level of the Earth in the respective one of the plurality of areas, wherein the water level of the respective one of the plurality of areas is measured based on the surface level. Decker discloses a water gauge (23) having a surface aligner configured to detect a soil/sediment surface in a respective area (11), wherein the water level of the respective area is measured based on the surface level (Paragraph 0011). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a surface aligner to the at least one of the plurality of water level gauges configured to detect a surface level of the Earth in the respective one of the plurality of areas, wherein the water level of the respective one of the plurality of areas is measured based on the surface level. The motivation would have been to detect the effect of soil in the water level.
As to Claim 2, Goldwasser as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Goldwasser as modified also teaches further comprising: an elevator (#204) configured for moving the gate; and a motor (#226) configured for driving the elevator. Although Goldwasser as modified is silent about wherein the elevator and the motor are designed to have a power-to-weight ratio less than about 0.05 W/kg, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the invention to contrive any number of desirable ranges for the power-to-weight limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
As to Claim 3, Goldwasser as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Although Goldwasser as modified is silent about wherein the elevator (#204) and the motor (#226) are designed to have a power-to-weight ratio less than about 0.01 W/kg, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the invention to contrive any number of desirable ranges for the power-to-weight limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
As to Claim 4, Goldwasser as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Goldwasser as modified also teaches further comprising a solar panel (#216); and a battery (#514) charged with energy from the solar panel. Although Goldwasser is silent about wherein the battery, when fully charged, is capable of providing energy to the motor for at least 12 hours, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing date of the invention to contrive any number of desirable ranges for the time limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
As to Claim 5, Goldwasser as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Goldwasser as modified also teaches wherein the control unit comprises a communication module (#506a-f) configured for wirelessly transmitting the environmental information to a remote server (#500) and wirelessly receiving an instruction from the remote server (Column 14, Lines 58-59).
As to Claim 6, Goldwasser as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Goldwasser as modified also teaches wherein the instruction is determined by the remote server based on the environmental information related to the piece of land and environmental information related to other farms associated with the irrigation system (Column 5, Lines 55-60).
As to Claim 9, Goldwasser as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Although Goldwasser as modified is silent about wherein the communication module communicates with the remote server based on long range wide area network (LoRaWAN) or narrow band - Internet of Things (NB-IoT), examiner takes official notices that it is common knowledge to use long range wide area network (LoRaWAN) or narrow band - Internet of Things (NB-IoT) for wireless communication between elements of equipment.
As to Claim 10, Goldwasser as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Goldwasser as modified also teaches wherein the environmental information comprises at least one of the following information related to the piece of land an air temperature; an air humidity; a soil moisture; an air pressure; a wind power; and a water level (Column 3, Lines 35-38).
As to Claim 13, Goldwasser discloses an irrigation system for irrigating a plurality of pieces of land, comprising: 
A gate (400) configured to adjust a water flow for irrigating a respective of piece of land, which is a farm that includes a plurality of areas connected with a water channel (Figure 1), wherein the water channel has a water flow that is adjustable by the gate; 
A control unit (500) configured to control the gate to adjust the water flow based on environmental information related to the piece of land (Column 11, Lines 1-4); 
A plurality of water level gauges (300) each of which is configured to measure a water level of a respective one of the plurality of areas; and 
A plurality of water valves (200a-d) each of which is configured to irrigate a respective one of the plurality of areas using water from the water channel based on the water level.
However, Goldwasser is silent about a plurality of gates each of which is configured to adjust a water flow for irrigating a respective one of the plurality of pieces of land, which is a farm that includes a plurality of areas connected with a water channel, and a plurality of control units each of which is configured to control a respective one of the plurality of gates to adjust the water flow based on environmental information related to the plurality of pieces of land. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of gates each of which is configured to adjust a water flow for irrigating a respective one of the plurality of pieces of land, which is a farm that includes a plurality of areas connected with a water channel, and a plurality of control units each of which is configured to control a respective one of the plurality of gates to adjust the water flow based on environmental information related to the plurality of pieces of land as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Providing a plurality of gates on a plurality of pieces of land with a plurality of control units would be obvious to cover a larger area.  
	Furthermore, Goldwasser as modified (See above paragraph) is silent about wherein at least one of the plurality of water level gauges has a surface aligner configured to detect a surface level of the Earth in the respective one of the plurality of areas, wherein the water level of the respective one of the plurality of areas is measured based on the surface level. Decker discloses a water gauge (23) having a surface aligner configured to detect a soil/sediment surface in a respective area (11), wherein the water level of the respective area is measured based on the surface level (Paragraph 0011). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a surface aligner to the at least one of the plurality of water level gauges configured to detect a surface level of the Earth in the respective one of the plurality of areas, wherein the water level of the respective one of the plurality of areas is measured based on the surface level. The motivation would have been to detect the effect of soil in the water level.
As to Claim 14, Goldwasser as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Goldwasser as modified also teaches wherein each of the plurality of gates is either a swing gate or a slide gate (They are slide gates).
As to Claim 16, Goldwasser as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Goldwasser as modified also teaches a remote monitor (512) that monitors the environmental information in real-time.
As to Claim 18, Goldwasser discloses a method for irrigating a piece of land, comprising:
Detecting (via 600) environmental information related to the piece of land; 
Receiving an instruction from a remote server (512), wherein the instruction is determined by the remote server based on the environmental information related to the piece of land and environmental information related to other pieces of land associated with the remote server (Figure 1 shows a plurality of pieces of land associated with the remote server); 
Adjusting a water flow (via 206) based at least on the instruction for irrigating the piece of land (Column 5, Lines 55-60); and 
Irrigating (“Flow to land” in figure 1) the area using the adjusted water flow based on the water level.  
However, Goldwasser is silent about detecting a surface level of the Earth in an area within the piece of land; measuring a water level of the area based on the surface level. Decker discloses detecting with a water gauge (23) having a surface aligner a soil/sediment surface in a respective area (11), wherein the water level of the respective area is measured based on the surface level (Paragraph 0011). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to detect a surface level of the Earth in an area within the piece of land and measuring a water level of the area based on the surface level. The motivation would have been to detect the effect of soil in the water level.
As to Claim 19, Goldwasser as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Goldwasser as modified also further comprising transmitting (via 502) the environmental information to the remote server (512).  
Claims 7, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser (U.S. Patent No. 10,039,242) in view of Decker (U.S. Patent Application Publication No. 2013/0317766); and further in view of Stringham et al (U.S. Patent Application Publication No. 2002/0066484).
As to Claim 7, Goldwasser as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). However, Goldwasser as modified is silent about wherein the control unit comprises: a sensor configured to detect a degree of openness of the gate; and a controller configured to control an openness of the gate based on the degree of openness and the instruction from the remote server.  However, Goldwasser is silent about a sensor configured for detecting a degree of openness of the gate; and a controller configured for controlling an openness of the gate based on the degree of openness and the instruction from the remote server. Stringham discloses a control unit comprising a sensor (16) configured for detecting a degree of openness of the gate; and a controller (14) configured for controlling an openness of the gate based on the degree of openness and the instruction from the remote server. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the control unit with a sensor configured for detecting a degree of openness of the gate; and a controller configured for controlling an openness of the gate based on the degree of openness and the instruction from the remote server. The motivation would have been to monitor the gate. 
As to Claim 8, Goldwasser as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Goldwasser as modified also teaches wherein the degree of openness of the gate is detected based on either ultrasound (Stringham: Paragraph 0015) or laser.
As to Claim 20, Goldwasser as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). However, Goldwasser as modified is silent about wherein adjusting the water flow comprises detecting a degree of openness of a gate for the water flow, and controlling, based on the degree of openness and the instruction, an openness of the gate to adjust the water flow. Stringham discloses a control unit comprising a sensor (16) configured for detecting a degree of openness of the gate; and a controller (14) configured for adjusting an openness of the gate to adjust the water flow. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to adjust the water flow comprises detecting a degree of openness of a gate for the water flow, and to control, based on the degree of openness and the instruction, an openness of the gate to adjust the water flow. The motivation would have been to monitor the gate.
Claims 11, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser (U.S. Patent No. 10,039,242) in view of Decker (U.S. Patent Application Publication No. 2013/0317766); and further in view of Wu (U.S. Patent Application Publication No. 2010/0023173).
As to Claim 11, Goldwasser as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Goldwasser as modified is silent about wherein the control unit is a microcontroller unit (MCU) comprising at least one processor and at least one sensor.  Wu discloses a microcontroller unit (10) wherein the MCU has at least one sensor (23, 25, 28) contained within the MCU (10) and configured to detect the environmental information related to the piece of land. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the control unit a microcontroller unit (MCU) comprising at least one processor and at least one sensor. The motivation would have been to simplify the device by having the elements gathered in one single container.
As to Claim 12, Goldwasser as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Goldwasser as modified also teaches wherein the at least one sensor (Wu: 23, 25, 28) is configured to detect the environmental information related to the farm.  
As to Claim 17, Goldwasser as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). However, Goldwasser as modified is silent about wherein each of the plurality of control units has at least one sensor contained within the control unit and configured to detect the environmental information related to the respective one of the plurality of pieces of land.  Wu discloses a control unit (10) with at least one sensor (23, 25, 28) contained within the unit (10) and configured to detect the environmental information related to the piece of land. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the plurality of control units contain within the control unit and configured to detect the environmental information related to the respective one of the plurality of pieces of land. The motivation would have been to simplify the device by having the elements gathered in one single container.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser (U.S. Patent No. 10,039,242) in view of Decker (U.S. Patent Application Publication No. 2013/0317766); and further in view of Jha et al (U.S. Patent Application Publication No. 2014/0373926).
As to Claim 15, Goldwasser as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). However, Goldwasser as modified is silent about wherein each of the plurality of control units has a radio-frequency identification (RFTD) for a local user to control irrigation of a respective one of the plurality of pieces of land. Jha discloses the use of RFID to communicate and monitor water systems (Paragraphs 0076 and 0077). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide each of the plurality of control units with a radio-frequency identification (RFID) for a local user to control irrigation of a respective one of the plurality of pieces of land. The motivation would have been to monitor the system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678